Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Rejection 
 The Status of Claims:
Claims 1-19 are pending. 
Claims 1-9 and 15-19 are rejected. 
Claims 1 and 4-7 are objected.
Claims 10-14 are allowable 


DETAILED ACTION
1. 	Claims 1-19 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application has a foreign priority document,
CHINA 201910746863.6 08/14/2019.

    Drawings
3.         The drawings filed on 10/21/2019 are accepted by the examiner.  
        IDS
4.          None.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities:  
In claims  1, 4-7, the phrases “for ameliorating aortic endothelial cell function”,  “capable of inhibiting saturated fatty acid induced inflammation of an aortic endothelial cell”, “capable of reducing a mRNA level corresponding to interleukin-6 in an aortic endothelial cell”,” capable of protecting a mitochondrion from being damaged by saturated fatty acid induced inflammation of an aortic endothelial cell” , “ capable of increasing an expression of mitochondrial membrane fusion related protein Mfnl in vascular endothelial cells” are recited.  These claims are hybrid claims because they nay  contain composition claims and intended use claims or the method claims. The examiner recommends to separate them  into two different claims. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

35 U.S.C. 101 reads as follows:



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-19 provide for the use of [daphnetin but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8-9, 16-17 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing a cardiovascular disease or atherosclerosis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the daphnetic compound such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before the cardiovascular disease or atherosclerosis occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent a cardiovascular disease or atherosclerosis  generally.  That is, the skill is so low that no compound effective generally against the cardiovascular disease or atherosclerosis has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read 
The Examiner suggests deletion of the word “preventing” from the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Noh et al (WO 2017146341)
Noh et al discloses a pharmaceutical composition containing daphnetin as in claim 1 for treating wounds, a pharmaceutical composition for treating an inflammatory disease, a method of treating a wound of an individual, a method of treating an inflammatory disease, and a cosmetic composition for improving wounds, improving skin wrinkles, or preventing skin aging. (see page 1 , lines11-15). The composition may contain a pharmaceutically acceptable diluent or carrier. The diluent may be lactose, corn starch, soybean oil, microcrystalline cellulose, or mannitol, and as a lubricant, magnesium stearate, talc, or a combination thereof. The carrier may be an excipient, a disintegrant, a binder, a lubricant, or a combination thereof. The excipient may be microcrystalline cellulose, lactose, low-substituted hydroxycellulose, or a combination thereof. The disintegrant may be calcium carboxymethylcellulose, sodium starch glycolate, anhydrous calcium monohydrogen phosphate, or a combination thereof. The as claim 3.
(see page 4, lines154-163). 
The composition may be formulated as a parenteral dosage form. The parenteral
dosage form may be an injection or an external preparation for skin. The external
preparation for skin may be a cream, a gel, an ointment, a skin emulsifier, a skin
suspension, a transdermal patch, a mask pack, a drug-containing bandage, a lotion,
or a combination thereof as claim 3. (see page 4, lines 165-169).

These are identical with the claims since the claims are directed to the pharmaceutical composition regardless of the intended uses with the limitations shown in claims for “ameliorating aortic endothelial cell function” as claim 1, “capable of inhibiting saturated fatty acid induced inflammation of an aortic endothelial cell” as claim 4, “capable of reducing a mRNA level corresponding to interleukin-6 in an aortic endothelial cell” as claim 5,.” capable of protecting a mitochondrion from being damaged by saturated fatty acid induced inflammation of an aortic endothelial cell” as claim 6, “ capable of increasing an expression of mitochondrial membrane fusion related protein Mfnl in vascular endothelial cells” as claim 7.

6.	Claim(s) 1-8 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Li et al (CN 1872053)
medicine containing daphnetin (Ruixiangsu) as in claims 1 and 2 for treating thromboangiitis obliterans and other obstructive vascular diseases and coronary heart diseases made with traditional Chinese medicines as raw materials. Daphnetin can expand coronary blood vessels, increase coronary blood flow, reduce myocardial oxygen consumption, improve myocardial metabolism, promote heart function recovery, dilate peripheral blood vessels, anti-arterial thrombosis and inhibit platelet aggregation; and excite the pituitary gland-adrenal cortex The anti-inflammatory effect of the system. After absorption, Daphin is widely distributed in the body, among which the kidney is the highest, followed by the lung, spleen, and plasma, and the main excretion route is the kidney. It is clinically used in the adjuvant treatment of thromboangiitis obliterans and other obliterative vascular diseases and coronary heart disease as in claims 8 and 16.
The dosage of the drug component of the present invention and the selection of its auxiliary materials are also ummed up after a lot of exploration by the inventor. The composition of the drug includes: Daphnetin fine powder and auxiliary materials, wherein the auxiliary materials include fillers and plasticizing matrix. The excipients are selected from one or more of the following natural excipients derived from plants: sorbitol, xylitol, lactitol, maltose, and their compounds containing crystal water; the plasticizing matrix is selected from one or more of the following More than one plant-derived natural excipients: pregelatinized starch, carboxymethyl starch, methyl cellulose, sodium carboxymethyl cellulose, hydroxypropyl methyl cellulose, gum arabic, alginic acid, dextrin, cyclodextrin Essence, agar, lactose (see page 4, a pargraph#0012)
daphnetin (Ruixiangsu) dripping pill in the following: (a) Take 6.0g of daphnetin (Ruixiangsu )fine powder, 18.3g of xylitol, and 6.7g of starch for use; b) Take the xylitol and starch and mix evenly, add the above-mentioned Ruixiangsu fine powder and mixthoroughly, heat and melt the mixture at 64°C, stir evenly, the stirring time is 10-30 minutes, keep warm, drip and drop at 64°C The caliber is 1.2-2.5 mm, and it is dripped into methyl silicone oil at 0°C to make 1000 droplets. The droplets are drained and the coolant is wiped off to get it.(see page 10 , example 1) as in claim 3.
These are identical with the claims since the claims are directed to the pharmaceutical composition regardless of the intended uses with the limitations shown in claims for “ameliorating aortic endothelial cell function” as claim 1, “capable of inhibiting saturated fatty acid induced inflammation of an aortic endothelial cell” as claim 4, “capable of reducing a mRNA level corresponding to interleukin-6 in an aortic endothelial cell” as claim 5,.” capable of protecting a mitochondrion from being damaged by saturated fatty acid induced inflammation of an aortic endothelial cell” as claim 6, “ capable of increasing an expression of mitochondrial membrane fusion related protein Mfnl in vascular endothelial cells” as claim 7,.

7.	Claim(s) 1-3, 8-9, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Xu (CN 106377559A)

Xu discloses an oral medicine and pharmaceutical composition containing daphnetin (Ruixiangsu) as in claims 1-2 and other ingredients  in the followings: 
the treatment of coronary heart disease as in claims 8 and 16, the oral liquid mainly includes: 12 parts of dicoumarin, 10 parts of geraniol, 6 parts of aloe-emodin, 2 parts of tea pigment, and anterior anterior extract 1 part, 0.8 parts of daphnetin (Ruixiangsu), 180 parts of purified water; the oral liquid also includes auxiliary materials: 5 parts of solubilizer, 1 part of preservative, 3 parts of surfactant, and 10 parts of sweetener.. (see page 5, a pargraph#0022) as in claim 3
The beneficial effects of the oral liquid of the present invention are: the combined action of multiple drugs can improve immunity, enhance myocardial contractility, expand coronary blood vessels, increase coronary blood flow, reduce myocardial oxygen consumption, improve myocardial metabolism and promote heart function recovery. It can not only reduce myocardial oxygen consumption, but also has a certain anti-inflammatory effect, protects myocardial damage caused by ischemia, inhibits the recurrence of coronary heart disease, reduces the onset of angina pectoris and myocardial infarction, and delays the development of coronary atherosclerosis, which is inherently implied to the term “preventing”  as in claims 9 and 17. And to reduce deaths caused by coronary heart disease, the oral liquid of the present invention is suitable for non-surgical patients with coronary heart disease, and the drug effect is mild and stable without obvious adverse reactions (see page 4, a pargraph#0020) 
These are identical with the claims since the claims are directed to the pharmaceutical composition regardless of the intended use with the limitation shown in claims for “ameliorating aortic endothelial cell function” as claim 1,



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/23/2021